923 F.2d 868
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Harmon R. (Sonny) MILLER, Petitioner,v.GTE CORPORATION and GTE Mobilnet Corporation, Respondents.
Misc. No. 282.
United States Court of Appeals, Federal Circuit.
Oct. 15, 1990.

Before ARCHER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and LOURIE, Circuit Judge.
ORDER
ARCHER, Circuit Judge.


1
Harmon R.  (Sonny) Miller petitions for permission to appeal the orders certified by the United States District Court for the Southern District of Texas for immediate appeal pursuant to 28 U.S.C. Sec. 1292(b), (c).  GTE Corporation, et al. have not filed a response.


2
On December 13, 1989, the district court (1) denied Miller's motion to remand to a state court, (2) certified the jurisdictional issue for immediate appeal, and (3) certified for immediate appeal the partial summary judgment determining that GTE Corporation is the owner of Miller's invention.


3
On May 4, 1990, we issued an order holding Miller's petition in abeyance for 30 days to give the district court the opportunity to issue a further order or decision on jurisdiction delineating its reasons therefor.  To date, the district court has not responded.


4
Accordingly, the district court's certified orders not meeting the requirements of 28 U.S.C. Sec. 1292(b), (c),

IT IS ORDERED THAT:

5
Miller's petition for permission to appeal is denied.